DETAILED ACTION
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art teaches similar resin compositions, the prior art does not teach or reasonably suggest such a resin having the structure set forth in claims 5 or 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crivello, US Pat. No 3738967.
Regarding claims 1, 11, and 12, Crivello teaches a resin composition comprising a maleimide compound having a saturated or unsaturated divalent hydrocarbon group (col. 2 ln. 39-45) and a divalent group having at least two structures in which two carbonyl groups are bonded to a nitrogen atom (Fig. I of col. 2). Crivello teaches that the maleimide may be blended with a variety of thermoplastic materials, including olefins such as polyethylene or polypropylene (col. 4 ln. 60-67).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crivello, US Pat. No 3738967, as applied above.
Regarding claim 2, Crivello teaches that the number or atoms on the hydrocarbon group may be “up to 40” (col. 2 ln. 41). Note that when a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists. 
Regarding claim 6, Crivello does not specifically teach an example in which the above resin compound further comprises an aromatic maleimide compound having a maleimido group bonded to an aromatic ring. Crivello does, however, teach that a mixture of multiple bis-maleimido compounds can be used (col. 3 ln. 8-9) and teaches various examples of maleimide compounds having a maleimido group bonded to an aromatic ring (Examples I and 4-9). It would have been obvious to one of ordinary skill in the art to include an additional maleimide compound having a maleimido group bonded to an aromatic ring in the resin of Crivello because Crivello teaches the use of such maleimido compounds and teaches the use of a mixture of different maleimido compounds. 

Claims 1-3, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al., USPGPub. No. 2010/0233495, in view of Crivello, US Pat. No 3738967.
Regarding claims 1-3, 8, 11, and 12, Mizuno teaches a resin composition comprising a thermoplastic resin (¶ [0049]) and a maleimide compound (¶ [0029]-[0035], [0063]-[0071]), and teaches 
The teachings of Mizuno differ from the present invention in that Mizuno does not teach that the maleimide compound has a divalent hydrocarbon group having at least two structures in which two carbonyl groups are bonded to a nitrogen atom. Crivello, however, teaches a maleimide resin having such a structure (Fig. II of col. 1 and col. 2 ln. 39-45). Crivello teaches that the incorporation of such a structure into a maleimide resin results in improved physical properties and that resins with such a structure are useful in making electronic products (col. 10 ln. 1-39). It would have been obvious to one of ordinary skill in the art to incorporate the maleimide compound of Crivello into the product of Mizuno, as doing so would result in improved physical properties, and as Crivello explicitly teaches the maleimide of his invention to be useful for applications like those of Mizuno (i.e., electronic products). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785